        Case 6:20-cv-01695 Document 1 Filed 09/15/20 Page 1 of 9 PageID 1




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA

DAVID POSCHMANN,

                 Plaintiff,
v.
                                                                      CASE NO.

NIKESH, INC.,

            Defendant.
_________________________________/

                                           COMPLAINT

        Plaintiff, David Poschmann, by and through his undersigned counsel, hereby sues the

Defendant, NIKESH, INC., for injunctive relief pursuant to the Americans With Disabilities Act,

42 U.S.C. §12181, et seq. (the "ADA") and in support thereof states as follows:

                                         JURISDICTION

        1. This court has subject-matter jurisdiction since this action arises pursuant to 28

U.S.C. § 1331 and §1343 and Plaintiff’s claims arise under 42 U.S.C. §12181 et seq. based upon

Defendant's violations of Title III of the ADA.

                                              VENUE

        2. Venue lies in this judicial district pursuant to 28 U.S.C. § 1391(b) (2) because

Defendant is a resident of this district and the facility, whose online reservation system is at issue

herein, is situated in this district.

                                             PARTIES

        3. Plaintiff, David Poschmann, is an individual who is over eighteen years of age and

sui juris. Plaintiff is disabled as such term is defined by the ADA and is substantially limited in

performing one or more major life activities due to the amputation of his right leg in 2012.
        Case 6:20-cv-01695 Document 1 Filed 09/15/20 Page 2 of 9 PageID 2




Plaintiff uses a wheelchair to ambulate. Plaintiff drives his own specially equipped vehicle and

has a valid disabled parking permit from the Florida Department of Highway Safety and Motor

Vehicles. The online hotel reservation system for Defendant's hotel, as well as numerous third

party reservations services that provide the public with the ability to reserve a room at

Defendant’s hotel, fail to comply with any of the requirements of 28 C.F.R. §36.302(e) and

therefore Plaintiff's full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations offered thereon are restricted and limited because of

Plaintiff’s disability and will be restricted in the future unless and until Defendant is compelled

to comply with the ADA’s requirements with regard to the online reservations services providing

for reserving rooms at Defendant’s hotel. Plaintiff intends to visit the online reservation services

described herein in the near future, and within thirty (30) days, to book a hotel room and utilize

the goods, services, facilities, privileges, advantages and/or accommodations being offered

and/or to test the online reservation services for compliance with 28 C.F.R. §36.302(e).

         4. Defendant is the owner and operator of Anthony’s On The Beach Motel located at

3499 S. Atlantic Avenue in Cocoa Beach, Florida the (“the Anthony”). The online reservation

system for the Anthony is found at www.anthonysonthebeach.com. Third party reservation

services which provide for the reserving of rooms at the Anthony (none of which provide for the

reserving of rooms that are identified or described as accessible and none of which describe the

accessible or inaccessible features within the common areas of the Anthony) are: expedia.com,

booking.com, tripadvisor.com and kayak.com the (“Third Party Reservations Services”). The

Anthony’s reservation system and the Third Party Reservations Services are collectively referred

to herein as the (“Reservations Services”).




                                                   2
         Case 6:20-cv-01695 Document 1 Filed 09/15/20 Page 3 of 9 PageID 3




                 CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

          5.     On July 26, 1990, Congress enacted the ADA explaining that the purpose of the

ADA was to provide a clear and comprehensive national mandate for the elimination of

discrimination against individuals with disabilities and to provide clear, strong, consistent,

enforceable standards addressing said discrimination, invoking the sweep of congressional

authority in order to address the major areas of discrimination faced day-to-day by people with

disabilities to ensure that the Federal government plays a central role in enforcing the standards

set by the ADA. (42 U.S.C. § 12101(b)(1)-(4)).

           6.    Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

Department of Justice (“DOJ”), Office of the Attorney General, published revised regulations for

Title III of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

requirements of the ADA. Public accommodations, including places of lodging, were required to

conform to these regulations on or before March 15, 2012.

           7.    On March 15, 2012, new regulations implementing Title III of the ADA took

effect, imposing significant new obligations on inns, motels, hotels and other "places of

lodging". 28 C.F.R. §36.302(e) states:

        ''(1) Reservations made by places of lodging. A public accommodation that owns, leases
(or leases to), or operates a place of lodging shall, with respect to reservations made by any
means, including by telephone, in-person, or through a third party -
(i) Modify its policies, practices, or procedures to ensure that individuals with disabilities can
make reservations for accessible guest rooms during the same hours and in the same manner
as individuals who do not need accessible rooms;
(ii) Identify and describe accessible features in the hotels and guest rooms offered through its
reservations service in enough detail to reasonably permit individuals with disabilities to assess
independently whether a given hotel or guest room meets his or her accessibility needs; 1

1
 The United States Department of Justice, in "28 C.F.R. Appendix A to Part 36, Guidance on Revisions to ADA
Regulation on Nondiscrimination on the Basis of Disability by Public Accommodations and Commercial Facilities",
provides a section-by-section analysis of 28 C.F.R. §36.302(e)(1). In its analysis and guidance, the Department of



                                                        3
         Case 6:20-cv-01695 Document 1 Filed 09/15/20 Page 4 of 9 PageID 4




(iii) Ensure that accessible guest rooms are held for use by individuals with disabilities until all
other guest rooms of that type have been rented and the accessible room requested is the only
remaining room of that type;
(iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and ensure
that the guest rooms requested are blocked and removed from all reservations systems; and
(v) Guarantee that the specific accessible guest room reserved through its reservations service is
held for the reserving customer, regardless of whether a specific room is held in response to
reservations made by others."
          8. The DOJ Official Comments to 28 C.F.R.§ 36.302(e) (1) specifically address the

common use of third party reservations services in the hotel industry and the hotel industry’s

attempts to exclude such sites from the requirements of the regulation. In rejecting this request,

the DOJ, in the DOJ Official Comments, states as follows:

         “Hotels and organizations commenting on their behalf also requested that the
         language be changed to eliminate any liability for reservations made through
         third parties, arguing that they are unable to control the actions of unrelated
         parties. The rule, both as proposed and as adopted, requires covered public
         accommodations to ensure that reservations made on their behalf by third parties
         are made in a manner that results in parity between those who need accessible
         rooms and those who do not.”

         9.     The Anthony is a place of public accommodation that owns and/or leases and

operates a place of lodging pursuant to the ADA. The Reservations Services enable members of

the public to reserve a guest room at the Anthony by the night. The Reservations Services are

subject to the requirements of 28 C.F.R.§ 36.302(e) in that Defendant is responsible for said

compliance.

         10.    Most recently, during September, 2020 Plaintiff attempted to specifically identify

and book a guaranteed reservation for an accessible hotel room at the Anthony from the



Justice's official comments state that "information about the Hotel should include, at a minimum, information about
accessible entrances to the hotel, the path of travel to guest check-in and other essential services, and the accessible
route to the accessible room or rooms. In addition to the room information described above, these hotels should
provide information about important features that do not comply with the 1991 Standards." An agency's
interpretation of its own regulations, such as the Department of Justice's interpretation of 28 C.F.R. §36.302(e)(1),
must be given "substantial deference" and "controlling weight" unless it is "plainly erroneous or inconsistent with
the regulation." Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512, 114 S.Ct. 2381, 129 L.Ed.2d 405 (1994).


                                                            4
        Case 6:20-cv-01695 Document 1 Filed 09/15/20 Page 5 of 9 PageID 5




Reservations Services but was unable to do so due to the failure of these services to comply with

the requirements set forth in paragraph 7.

       11.   Plaintiff is an advocate of the rights of similarly situated disabled persons and,

pursuant to Houston v. Marod Supermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"

for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether

places of public accommodation, including online reservation systems for places of lodging, are

in compliance with the ADA.

       12.   Defendant has discriminated against Plaintiff by denying him access to and full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations

offered at the Anthony through the Reservations Services due to the substantive ADA violations

contained thereon.

       COUNT I-CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA
                  THE ANTHONY’S RESERVATION SYSTEM

       13.   Plaintiff realleges and incorporates paragraphs 1 through 12 above herein.

       14.   The online reservation system for the Anthony encountered by Plaintiff when he

visited it failed to comply with any of the requirements of 28 C.F.R.§ 36.302(e)(1). When

Plaintiff visited the Anthony’s online reservation system he tried to make a reservation for an

accessible hotel room at the Anthony, since he requires an accessible hotel room due to the

amputation of his right leg, but it was not possible to make such a reservation. It was possible to

reserve a hotel room that was not accessible. For this reason Defendant has no policy, practice,

or procedure in place to ensure that individuals with disabilities can make reservations for

accessible hotel rooms during the same hours and in the same manner as individuals who do not

need accessible hotel rooms. This constitutes a violation of 28 C.F.R.§ 36.302(e)(1)(i). When

Plaintiff visited the Anthony’s online reservation system he searched the site for the



                                                 5
        Case 6:20-cv-01695 Document 1 Filed 09/15/20 Page 6 of 9 PageID 6




identification and descriptions of accessible features at the Anthony and hotel rooms offered

through the reservation service so that he could assess independently whether the Anthony or a

specific hotel room met his accessibility needs in light of his disability but the reservation service

contained no such descriptions at all. This constitutes a violation of 28 C.F.R.§ 36.302(e)(1)(ii).

In light of the foregoing, Defendant also necessarily violated 28 C.F.R. §36.302(e)(1)(iii)-(v) in

that since the online reservation service does not describe any accessible hotel room and does

not, in turn, allow the reserving of such accessible hotel room, the Website cannot hold such

unavailable accessible hotel room in the reservation system until all other units have been rented,

block such unavailable accessible hotel rooms from the system once reserved, and guaranty that

such unavailable accessible hotel rooms will be held for the reserving customer as required by

sections (iii) - (v) respectively.

      15. Plaintiff is without an adequate remedy at law and is suffering irreparable harm and

he reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendant is required to correct the ADA violations to the online reservation system for the

Anthony and maintain the online reservation system and accompanying policies in a manner that

is consistent with and compliant with the requirements of 28 C.F.R. §36.302(e).

       16.   Plaintiff has retained the undersigned counsel for the filing and prosecution of this

action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendant,

including litigation expenses and costs pursuant to 42 U.S.C. §12205.

       17. Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

injunctive relief to Plaintiff, including an Order compelling Defendant to implement policies,

consistent with the ADA, to accommodate the disabled, by requiring Defendant to alter and




                                                  6
         Case 6:20-cv-01695 Document 1 Filed 09/15/20 Page 7 of 9 PageID 7




maintain its online reservation system in accordance with the requirements set forth in paragraph

7 above.2

         WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

injunction enjoining Defendant from continuing its discriminatory practices, ordering Defendant

to implement policies, consistent with the ADA, to accommodate the disabled, through requiring

Defendant to alter and maintain the online reservation system for the Anthony in accordance

with the requirements set forth in paragraph 7 above, and awarding Plaintiff reasonable

attorneys’ fees, litigation expenses, including expert fees, and costs.

        COUNT II-CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA
                  THE THIRD PARTY RESERVATION SERVICES

         18.   Plaintiff realleges and incorporates paragraphs 1 through 12 above herein.

         19.   The ADA violations for the Third Party Reservations Services consist of the

following:

         a)       A failure of any policy, practice, or procedure ensuring that individuals with
                  disabilities can make reservations for accessible guest rooms during the same
                  hours and in the same manner as individuals who do not need accessible rooms;

         b)       A failure to identify and describe accessible features in the hotel and guest rooms
                  offered through the reservations service in enough detail to reasonably permit
                  individuals with disabilities to assess independently whether the hotel or
                  specific guest rooms meets his or her accessibility needs;

         c)       A failure to ensure that accessible guest rooms are held for use by individuals
                  with disabilities until all other guest rooms of that type have been rented
                  and the accessible room requested is the only remaining room of that type;



2
  The injunction, to be meaningful and fulfill its intended purpose, should require Defendant to develop, and strictly
enforce, a policy requiring regular monitoring of its online reservations system. As rates and classes of hotel rooms
at the Anthony, and the number and type of hotel rooms, beds, accommodations and amenities offered in the various
unit types change from time to time, the availability of accessible units must be re-dispersed across these various
price points, classes, as well as across units with disparate features (2010 ADA Standard 224.5). In light of the
foregoing, in addition to regular ongoing website maintenance and to reflect physical changes at the Anthony, the
online reservations system must continuously be updated to properly reflect and describe Defendant's compliance
with the substantive ADA Standards regarding accessible hotel rooms in accordance with 28 C.F.R. 36.302(e)(1).


                                                          7
         Case 6:20-cv-01695 Document 1 Filed 09/15/20 Page 8 of 9 PageID 8




         d)       A failure to reserve, upon request, accessible guest rooms or specific types of
                  guest rooms and ensure that the guest rooms requested are blocked and removed
                  from all reservations systems; and

         e)       A failure to guarantee that the specific accessible guest room reserved through the
                  reservations service is held for the reserving customer, regardless of whether a
                  specific room is held in response to reservations made by others.
         20.      Plaintiff is without an adequate remedy at law and is suffering irreparable harm

and he reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendant enacts appropriate policies and makes reasonable efforts to make accessible rooms

available through the Third Party Reservation Services and provides these services with

information concerning the accessible and inaccessible features of the Anthony and accessible

rooms such that the operators of the sites are able to correct the ADA violations on the sites and

maintain them, as to the Anthony, in a manner that is consistent with and compliant with the

requirements of 28 C.F.R. §36.302(e).

         21.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendant,

including litigation expenses and costs pursuant to 42 U.S.C. §12205.

         22.      Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

injunctive relief to Plaintiff, including an Order compelling Defendant to implement policies,

consistent with the ADA, to accommodate the disabled in accordance with the requirements set

forth in paragraph 7 above.3


3
  The injunction, to be meaningful and fulfill its intended purpose, should require Defendant to develop, and strictly
enforce, a policy requiring regular monitoring of the online Reservation Services. As rates and classes of rooms
change at the Anthony, and the number and type of beds, accommodations and amenities offered in the various
room types change from time to time, the availability of accessible rooms must be re-dispersed across these various
price points, classes, as well as across rooms with disparate features (2010 ADA Standard 224.5). In light of the
foregoing, to reflect physical changes at the Anthony, the Reservations Services must continuously be updated to
properly reflect and describe Defendant's compliance with the substantive ADA Standards regarding accessible
hotel rooms in accordance with 28 C.F.R. 36.302(e)(1), which can only be accomplished with Defendant’s
cooperation and participation with these Reservation Services.



                                                          8
        Case 6:20-cv-01695 Document 1 Filed 09/15/20 Page 9 of 9 PageID 9




       WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

injunction enjoining Defendant from continuing its discriminatory practices, ordering Defendant

to implement policies, consistent with the ADA, to accommodate the disabled, and to make

reasonable efforts to have accessible rooms available for reserving through the Third Party

Reservation Services by providing these services with information concerning the accessible and

inaccessible features of the Hotel and accessible rooms such that the operators of these sites are

able to correct the ADA violations on the site and maintain them, as to the Anthony, in a manner

that is consistent with and compliant with the requirements of 28 C.F.R. §36.302(e), and

awarding Plaintiff reasonable attorneys’ fees, litigation expenses, including expert fees and costs.

                                                      s/Drew M. Levitt
                                                      DREW M. LEVITT
                                                      Florida Bar No: 782246
                                                      drewmlevitt@gmail.com
                                                      LEE D. SARKIN
                                                      Florida Bar No. 962848
                                                      Lsarkin@aol.com
                                                      4700 N.W. Boca Raton Boulevard, Ste. 302
                                                      Boca Raton, Florida 33431
                                                      Telephone (561) 994-6922
                                                      Facsimile (561) 994-0837
                                                      Attorneys for Plaintiff




                                                 9
